Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10 2017-0116914 filed on 09/13/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all of the subject matter directed towards edge detection to accomplish noise removal.  Furthermore, subject matter directed towards basic noise removal is disclosed in OKANO et al. (US Pub. No.: 2018-0012084) and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-4 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-4, a camera module configured to acquire an image is considered to read on Fig. 1 camera 100; an input/output module configured to receive is considered to read on Fig. 1 input/output module 200; a lane detection module configured to detect a lane is considered to read on Fig. 1 lane detection module 300; a camera correction module configured to calculate is considered to read on Fig. 1 camera correction module 400; an image inputter/outputter configured to receive is considered to read on Fig. 1 image inputter/outputter 210; an image processor configured to remove noise is considered to read on Fig. 1 image processor 310; a frame accumulator configured to accumulate images is considered to read on Fig. 1 frame accumulator 320; an edge detector configured to detect an edge is considered to read on Fig. 1 edge detector 330; a lane determiner configured to determine a lane is considered to read on Fig. 1 lane determiner 340; an image converter configured to extract a feature point is considered to read on Fig. 1 image converter 410; an equation calculator configured to acquire a lane equation is considered to read on Fig. 1 equation calculator 420; a parameter estimator configured to estimate a new external parameter is considered to read on Fig. 1 parameter estimator 430; and a corrector configured to correct an image is considered to read on Fig. 1 corrector 440.


Claim Objections

Claims 14-21 are objected to for having a period “.” in the middle of the claim ‘is satisfied.”  The claims should be corrected to remove the period and potentially recite “is satisfied:” - Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLINAR et al. (US Pub. No.: 2013-0190981) in view of KIM (US Pub. No.: 2010-0238283).

As per Claim 1 DOLINAR discloses A vehicle camera calibration apparatus comprising (Figs. 3, 7 two cameras 53, 54 [0063] calibration [0144]): 

a camera module configured to acquire an image representing a road from a plurality of cameras installed in a vehicle (Figs. 1, 3, 5, 7 two cameras 53, 54 [0063] image the road and extract roadway marks [0044-0045]); 
an input/output module configured to receive, as an input, the acquired image from the camera module (Figs. 1, 3-4, 7 cameras 53, 54 acquire images and are input to at least computer 27 [0099] [0109]), or output a corrected image (either or); 
a lane detection module configured to detect a lane and extract a feature point of the lane from an image received from the input/output module (Figs. 1, 3-5, 7 image the road, detect the lanes, and extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points [0115] [0104] [0128]); 
and a camera correction module configured to, based on initial camera information, correct the image (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226] [0236-0238])
calculate a lane equation and a lane width based on camera information and external parameter information in the image received from the input/output module, to estimate a new external parameter (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images – camera capture output for processing lane width calculation module 243 [0047-0048] update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculate a lane equation and a lane width based on camera information and external parameter information in the image received from the input/output module, to estimate a new external parameter as taught by KIM into the system of DOLINAR because of the benefit taught by KIM to disclose advanced lane detection and lane calculations for improvements in accuracy and functionality for vehicle assistance whereby DOLINAR is directed towards vehicle assistance with lane detection features and would benefit from the improvements and functionality extensions of KIM directed at lane analysis to expand upon system capabilities.


As per Claim 2 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, wherein the input/output module comprises (See said analysis for Claim 1): 
an image inputter/outputter configured to receive (Figs. 1, 3-5, 15, 17, 19 input image [0233] [0225-0226] [0236-0238]), as an input, an image from the camera module (Figs. 1, 3-4, 7 cameras 53, 54 acquire images and are input to at least computer 27 [0099] [0109]), or to output a corrected image to another module (either or); 
and a storage configured to receive the corrected image from the camera correction module (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226] [0236-0238]) and store the corrected image (Figs. 1, 3-4, 7 cameras 53, 54 acquire images and are input to at least computer 27 [0099] [0109] storage memory 720 [0238])
DOLINAR does not disclose but KIM discloses store the changed external parameter information (Figs. 2-3, 5-6, 9B changed update based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067] – stored in processing buffer [0046-0047]) (The motivation that applied in Claim 1 applies equally to Claim 2)


Claims 3-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLINAR et al. (US Pub. No.: 2013-0190981) in view of KIM (US Pub. No.: Claims 1-2, and further in view of OKANO et al. (US Pub. No.: 2018-0012084).

As per Claim 3 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, wherein the lane detection module comprises (See said analysis for Claim 1): 
a frame accumulator configured to accumulate images processed by the image processor as consecutive frames, when a lane is marked with a dashed line (Figs. 1, 3-5, 7 – read consecutive frames and buffer at all times [0249-0250] therefore machine vision program 270 recognizes the roadway marks as dashed lines and frames will accumulate [0116] [0130]); 
an edge detector configured to detect an edge and to extract a feature point from a cumulative image including the images accumulated by the frame accumulator (Figs. 1, 3-5, 7 machine vision program 270 edge detection [0104] roadway mark edge detection and extraction [0104] [0128] [0216] [0320]); 
and a lane determiner configured to determine a lane from the feature point extracted by the edge detector (Figs. 1, 3-5, 7 extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points and edge detection [0104] [0128] [0216])
DOLINAR and KIM do not disclose but OKANO discloses an image processor configured to remove noise from the image received from the input/output module (Figs. 1-2, 9-10 cameras 11, 12 [0027] ECU 20 for image processing [0030-0031] noise removal [0054-0055]) 
an image processor configured to remove noise from the image received from the input/output module as taught by OKANO into the system of DOLINAR and KIM because of the benefit taught by OKANO to disclose noise removal from potential road glare reflections as well as generating a bird’s eye view imagery of the camera equipped vehicle in driver assistance system that includes lane analysis considerations whereby DOLINAR and KIM are directed towards driver assistance systems that includes lane analysis considerations and would both benefit from teachings in the same field of endeavor that expand upon capabilities and include data noise removal as improvements is quality outcome.


As per Claim 4 DOLINAR discloses The vehicle camera calibration apparatus of claim 1, wherein the camera correction module comprises (See said analysis for Claim 1): 
extract a feature point of a lane from a received image (Figs. 1, 3-5, 7 image the road, detect the lanes, and extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points [0115] [0104] [0128]) and a corrector configured to correct an image (Figs. 1, 3-5, 15, 17, 19 merge correct the initial input image [0233] [0225-0226] [0236-0238]) 
DOLINAR does not disclose but KIM discloses based on initial camera information and external parameter information (Figs. 2-3, 5-6, 9B lane width an equation calculator configured to acquire a lane equation from the image (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images [0047-0048] update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067]);  a parameter estimator configured to estimate a new external parameter using the lane equation calculated by the equation calculator using the new external parameter estimated by the parameter estimator (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images – camera capture output for processing lane width calculation module 243 [0047-0048] calculate update the lane width based upon the estimated updated external parameter pitch angle between road surface and camera information as vehicle travels [0061-0062] [0065-0067]) (The motivation that applied in Claim 1 applies equally to Claim 4).
DOLINAR and KIM do not disclose but OKANO discloses an image converter configured to convert the received image into a top-view image (Figs. 3-7 convert to birds eye [0032-0033] [0046] conversion synthesizing process s20 converter ECU 20 and synthesizing processing unit 22 [0031-0032]) the top-view image acquired by the image converter (Figs. 3-7 convert to birds eye [0032-0033] [0046] conversion synthesizing process s20 converter  (The motivation that applied in Claim 3 applies equally to Claim 4)

As per Claim 5 DOLINAR discloses A vehicle camera calibration method comprising (Figs. 3, 7 [Abstract] [0144]): 
a lane detection operation of receiving, as an input, an acquired image from a camera module, and detecting a lane (Figs. 1, 3-5, 7 image the road, detect the lanes, and extract roadway marks [0044-0045] machine vision program 270 recognizes the roadway marks as the extraction points [0115] [0104] [0128]); 
extracting a feature point of a lane from a received image (See said analysis for Claim 4) and an image correction operation of correcting an image (See said analysis for Claim 4).
DOLINAR does not disclose but KIM discloses based on initial camera information and external parameter information (See said analysis for Claim 4), and an equation calculation operation of acquiring a lane equation and a lane width from an image (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] [0013-0014] [0059] received images [0047-0048] [0061-0062] [0065-0067]) (The motivation that applied in Claim 1 applies equally to Claim 5)
DOLINAR does not disclose but KIM discloses a parameter estimation operation of estimating a new external parameter using the lane equation and the lane width calculated in the equation calculation operation using the new external parameter estimated in the parameter estimation operation (Figs. 2-3, 5-6, 9B lane width calculation and equation [Abstract] 
DOLINAR and KIM do not disclose but OKANO discloses an image conversion operation of converting the received image into a top-view image (Figs. 3-7 convert to birds eye [0032-0033] [0046] conversion synthesizing process s20 converter ECU 20 and synthesizing processing unit 22 [0031-0032]) the top-view image acquired in the image conversion operation (Figs. 3-7 convert to birds eye [0032-0033] [0046] conversion synthesizing process s20 converter ECU 20 and synthesizing processing unit 22 [0031-0032]) (The motivation that applied in Claim 3 applies equally to Claim 5)


As per Claim 6 DOLINAR discloses The vehicle camera calibration method of claim 5, wherein the lane detection operation comprises (See said analysis for Claim 1): 
a frame accumulation operation of accumulating images processed in the image processing operation as consecutive frames when a lane is marked with a dashed line in an image processed in the image processing operation (See said analysis for Claim 3), 
an edge detection operation of detecting an edge and extracting a feature point from a cumulative image including the images accumulated in the frame accumulation operation (See said analysis for Claim 3); 
and a lane determination operation of determining a lane from the feature point extracted in the edge detection operation (See said analysis for Claim 3)
DOLINAR does not disclose but KIM discloses and performing a next operation when the lane is marked with a straight line (Fig. 4 straight line determination – perform this operation [0056-0057]) (The motivation that applied in Claim 1 applies equally to Claim 6);
DOLINAR and KIM do not disclose but OKANO discloses an image processing operation of removing noise from an image received from an input/output module (See said analysis for Claim 3) 

As per Claim 10 DOLINAR discloses The vehicle camera calibration method of claim 6, wherein the edge detection operation comprises (See said analysis for Claim 6)
detecting an edge using an algorithm and extracting the edge and central coordinates of the edge as feature points (Figs. 1, 3-5, 7 machine vision program 270 edge detection [0104] roadway mark edge detection and extraction [0104] curve fitting for edge detection – using center of mark for edge boundary line [0128] [0216] [0320]).


As per Claim 11 DOLINAR discloses The vehicle camera calibration method of claim 6, wherein the lane determination operation comprises (See said analysis for Claim 6)
detecting an outline among lines represented by feature points extracted in the edge detection operation and determining the outline as a lane (Figs. 1, 3-5, 7 machine vision program 270 edge detection [0104] roadway mark edge detection and extraction [0104] curve fitting for edge detection outline – using center of mark for edge boundary outline [0128] [0216] [0320])
DOLINAR and KIM do not disclose but OKANO discloses a longest among lines (Figs. 1-2, 9-10 threshold of shorter and longer – longest is valid data as opposed to reflection noise [0054-0055] [0061]) the longest ([0054-0055] [0061]). (The motivation that applied in Claim 3 applies equally in Claim 11)


As per Claim 12 DOLINAR discloses The vehicle camera calibration method of claim 5, wherein 
DOLINAR does not disclose but KIM discloses the lane equation calculated in the equation calculation operation is expressed as an equation of a straight line (Figs. 2-6, lane calculations equations [Abstract] [0013-0014] Fig. 4 straight line [0056-0059] [0061-0062] [0065-0067]), or a multi-dimensional equation (either or) (The motivation that applied in Claim 1 applies equally to Claim 12)

Allowable Subject Matter
Claims 7-9, 13-21 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9, 13-21 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 6, wherein the image processing operation comprises performing an algorithm of softening a boundary of an object in an image to remove noise" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 6, wherein the image processing operation comprises removing noise by changing a size of an image to prevent a region corresponding to a split lane in an acquired image from being detected as an edge" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 6, wherein the frame accumulation operation comprises comparing all pixel values of the cumulative image and storing a highest pixel value in a new image so that a dashed-line lane in an acquired image is viewed to be identical to a solid-line lane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 5, wherein the parameter estimation operation comprises: a primary correction operation of determining whether correction information of a pitch (Rx), a yaw (Ry) and a roll (Rz) of a front camera of a vehicle, and correction information of a pitch (Rx), a yaw (Ry) and a roll (Rz) of a rear camera of the vehicle are accurate, of performing a next operation when the correction information is accurate, and of calculating the correction information of the pitch (Rx), the yaw (Ry) and the roll (Rz) of the front camera and the correction information of the pitch (Rx), the yaw (Ry) and the roll (Rz) of the rear camera and returning to the image conversion operation when the correction information is inaccurate; a secondary correction operation of determining whether correction information of a position translation (Tz) of a rear camera of a vehicle is accurate, of performing a next operation when the correction information is accurate, and of calculating the correction information of the position translation (Tz) of the rear camera and returning to the image conversion operation when the correction information is inaccurate; a tertiary correction operation of determining whether correction information of a pitch (Rx), a yaw (Ry), a roll (Rz) and a position translation (Tz) of each of a left camera and a right camera of a vehicle is accurate, of performing a next operation when the correction information is accurate, and of calculating the correction information of the pitch (Rx), the yaw (Ry), the roll (Rz) and the position translation (Tz) of each of the left camera and the right camera and returning to the image conversion operation when the correction information 1s inaccurate; and a storage operation of storing external parameters calculated in the primary correction operation through the tertiary correction operation" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the pitch (Rx) of each of the front camera and the rear camera in the primary correction operation is calculated by modifying a new pitch (Rx) and repeating a process from the image conversion operation until Equation 1 shown below is satisfied. [Equation 1]  1/Gl – 1/Gr = 0 wherein Gl denotes a slope of a left lane, and Gr denotes a slope of a right lane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the yaw (Ry) of each of the front camera and the rear camera in the primary correction operation and the secondary correction operation is calculated by modifying a new yaw (Ry) and repeating a process from the image conversion operation until Equation 2 shown below is satisfied. [Equation 2] Wl - Wr = 0 wherein W, denotes a width of a left lane, and W, denotes a width of a right lane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the roll (Rz) of each of the front camera and the rear camera in the primary correction operation is calculated by modifying a new roll (Rz) and repeating a process from the image conversion operation until Equation 3 shown below is satisfied. [Equation 3] 1/Gl – 1/Gr = 0 wherein Gl denotes a slope of a left lane, and Gr denotes a slope of a right lane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the position translation (Tz) of the rear camera in the secondary correction operation is calculated by modifying a new position translation (Tz) and repeating a process from the image conversion operation until Equation 4 shown below is satisfied. [Equation 4] Cf - Cr = 0 wherein Cf denotes a width between a left lane and a right lane in a front road, and Cr denotes a width between a left lane and a right lane in a rear road" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the pitch (Rx) of the left camera in the tertiary correction operation is calculated by modifying a new pitch (Rx) and repeating a process from the image conversion operation until Equation 5 shown below is satisfied, and the correction information of the pitch (Rx) of the right camera in the tertiary correction operation is calculated by modifying a new pitch (Rx) and repeating a process from the image conversion operation until Equation 6 shown below is satisfied. [Equation 5] (x2 + x6)/2 – (x1 + x5)/2 = 0 [Equation 6] (x3 + x7)/2 – (x4 + x8)/2 = 0 wherein x1 denotes a left x-coordinate of a left lane of a front road, x2 denotes a right x-coordinate of the left lane of the front road, x5 denotes a left x-coordinate of a left lane of a rear road, x6 denotes a right x-coordinate of the left lane of the rear road, x3 denotes a left x-coordinate of a right lane of the front road, x4 denotes a right x-coordinate of the right lane of the front road, x7 denotes a left x-coordinate of a right lane of the rear road, and x8 denotes a right x-coordinate of the right lane of the rear road” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the yaw (Ry) of the left camera in the tertiary correction operation is calculated by modifying a new yaw (Ry) and repeating a process from the image conversion operation until Equation 7 shown below is satisfied, and the correction information of the yaw (Ry) of the night camera in the tertiary correction operation is calculated by modifying a new yaw (Ry) and repeating a process from the image conversion operation until Equation 8 shown below 1s satisfied. [Equation 7] (x22 - x11) – (x66 – x55) = 0 [Equation 8] (x44 - x33) - (x88 - x77) = 0 wherein x11 denotes a left x-coordinate of a left lane of a front road, x22 denotes a right x-coordinate of the left lane of the front road, x55 denotes a left x-coordinate of a left lane of a rear road, x66 denotes a right x-coordinate of the left lane of the rear road, x33 denotes a left x-coordinate of a right lane of the front road, x44 denotes a right x-coordinate of the right lane of the front road, x77 denotes a left x-coordinate of a right lane of the rear road, and x88 denotes a night x-coordinate of the right lane of the rear road” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the roll (Rz) of the left camera in the tertiary correction operation is calculated by modifying a new roll (Rz) and repeating a process from the image conversion operation until Equation 9 shown below is satisfied, and the correction information of the roll (Rz) of the right camera in the tertiary correction operation is calculated by modifying a new roll (Rz) and repeating a process from the image conversion operation until Equation 10 shown below is satisfied. [Equation 9] 1/Gl = 0 [Equation 10] 1/Gr = 0 wherein Gl denotes a slope of a left lane, and Gr denotes a slope of a right lane” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The vehicle camera calibration method of claim 13, wherein the correction information of the position translation (Tz) of the left camera in the tertiary correction operation is calculated by modifying a new position translation (Tz) and repeating a process from the image conversion operation until Equation 11 shown below ts satisfied, and the correction information of the position translation (Tz) of the nght camera in the tertiary correction operation is calculated by modifying a new position translation (Tz) and repeating a process from the image conversion operation until Equation 12 shown below is satisfied. [Equation 11] ((x222 – x111) + (x10 – x999) / 2) – (x666 – x555) = 0 [Equation 12] ((x444 – x333) + (x12 – x11) / 2) – (x888 – x777) = 0  wherein x111 denotes a left x-coordinate of a left lane of a front road, x222 denotes a night x-coordinate of the left lane of the front road, x555; denotes a left x-coordinate of a left lane, x666 denotes a right x-coordinate of the left lane, x999 denotes a left x-coordinate of a left lane of the rear road, x10 denotes a right x-coordinate of the left lane of the rear road, x333 denotes a left x-coordinate of a right lane of a front road, x444 denotes a right x-coordinate of a right lane of a front road, x777 denotes a left x-coordinate of a right lane, x888 denotes a right x-coordinate of a right lane, x11 denotes a left x-coordinate of a right lane of the rear road, and x12 denotes a right x-coordinate of the right lane of the rear road” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 7-9, 13, 15-21 the closest prior art of record DOLINAR et al. (US Pub. No.: 2013-0190981), alone or in a reasonable combination with additional prior art do not teach the limitations as recited is said claims herein and as directed towards the inventive concept of lane detection or lane analysis. DOLINAR only teaches a vehicle camera calibration apparatus that includes comprising two cameras acquiring images of a road and installed in a vehicle, as 

As for Claim 14, the limitations are disclosed in KIM (US Pub. No.: 2010-0238283) in view of TAN et al (US Pub. No.: 2009-0067675) whereby Claim 14 is objected to as being dependent from Claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481